Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 6-11, 13-14 has/have been amended;
Claim(s) 2 is/are cancelled;
Claim(s) 15-18 is/are new;
Claim(s) 1, 3-18 is/are presently pending.
The amendment(s) to claim(s) 6-7, 9-11 is/are sufficient to overcome the 35 U.S.C. 112 rejection of claims 6-7, 9-11 from the previous office action. However, claim 12’s outstanding 112 issue has not been corrected.
The amendment(s) to claim(s) 14 is sufficient to overcome the 35 U.S.C. 101 rejection of claim 14 from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s). Note especially that Applicant on p. 8-9 of remarks argues primary reference Tarassenko does not teach the amended claim limitation(s) of claim 1. This is not persuasive because as will be shown below, Tarassenko does teach an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarassenko (US 20170354334 A1; Filed 12/14/2015; US version of WO 2016097708 A1 cited in IDS; cited in previous office action).
Regarding claim 1, Tarassenko teaches device for processing physiological signals of a subject comprising:
an input interface to obtain image data of a scene, said image data comprising a time sequence of image frames (Fig. 1(A)-2(E); Fig. 7);
an extraction unit to extract time-varying signals indicative of cardiac-synchronous motion from a red and blue color while bypassing usage of a green color channel of said image data ([0009] “All three colour channels in a conventional video signal may be separately averaged to produce three measurements of the haemodynamic parameter or only one colour channel may be used, or results from the three colour channels may be combined or selected amongst depending on the quality of the signal”; the reference is teaching an embodiment in which red and blue are used while green is not; [0011]-[0012]; [0041] “RGB”; the reference is teaching using RGB 
a polarity determination unit to determine a polarity of the time-varying signals, wherein the polarity corresponds to a phase of the time-varying signals (Fig. 6, 115-116; [0039]);
a combination unit to combine a time-varying signals depending on their polarity to obtain a combination signal (Fig. 3(C); Fig. 6, 116; [0012]; [0041]); and
an analysis unit to determine a health parameter based on the combination signal ([0003]; [0005]; [0009]; [0011]-[0012]).  
Claim 13 is rejected under substantially the same basis as claim 1 above.
Claim 14 is rejected under substantially the same basis as claim 1 above. Tarranssenko teaches at least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device cause the computing device to perform the recited limitations of claim 1 ([0014]). 
Regarding claim 4, Tarassenko teaches wherein the polarity determination unit is configured to correlate the time-varying signals with a signal indicative of a pulse of the subject (Fig. 3B-3C, reference pulse 14; Fig. 6, 115-116).
Regarding claim 5, Tarassenko teaches wherein the signal indicative of a pulse of the subject is derived from a photoplethysmographic (PPG) signal (Fig. 6, 103) or an electrocardiographic (ECG) signal. 
Regarding claim 7, Tarassenko teaches wherein the analysis unit configured to derive the health parameter based on the motion-based combination signal and an absorption-based photoplethysmographic (PPG) signal (Note, this limitation interpreted in light of instant specification p. 9 lines 6-21 in which motion and PPG signals can be derived from different locations in the image data and red color channel is motion and green color motion is PPG; [0007] “reference time points may be obtained from salient points in other physiological signals”; [0009] “All three colour channels in a conventional video signal may be separately averaged to produced three measurements of the haemodynamic parameter or only one colour channel may be used, or results from the three colour channels may be combined or selected amongst depending on the quality of the signal”; [0011]-[0012]; the reference is teaching using RGB color channels and also teaches that amplitude and phase differences can be used together to obtain for example, local perfusion ([0005])).
Regarding claim 8, Tarassenko teaches system for monitoring a health parameter of a subject (Abstract), the system comprising:
an imaging unit to acquire image data of a scene (Fig. 7); and
a device to process physiological signals of a subject as defined in claim 1 based on the acquired image data of the scene (Fig. 1A-1C; Fig. 7; [0014]).
Regarding claim 15, Tarassenko teaches wherein the analysis unit is configured to derive the health parameter based on a transfer function between the motion-based combination signal and the photoplethysmographic (PPG) signal (Note, this limitation interpreted in light of instant specification p. 9 lines 6-21 in which motion and PPG signals can be derived from different locations in the image data and red color channel may be combined or selected amongst depending on the quality of the signal”; [0011]-[0012]; the reference is teaching using RGB color channels and also teaches that amplitude and phase differences can be used together to obtain for example, local perfusion ([0005])).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, in view of Guazzi (US 20180153455 A1; Filed 6/2/2016; cited in previous office action).
Regarding claim 3, Tarassenko does not teach a selection unit to select time-varying signals corresponding to a region of interest (ROI) in the image frames of the image data, wherein the selection unit is configured to select the region of interest as a region providing signals of same polarity and being adjacent to a region providing time-
In the combination of Tarassenko and Guazzi, Tarassenko teaches wherein the combination unit is further configured to combine said selected time-varying signals from said region of interest (Fig. 6, 108-116).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, in view of Lin (US 20060224073 A1; 10/5/2006).
Regarding claim 6, Tarassenko does not teach wherein the health parameter is a vascular health parameter comprising at least one of a stiffness index, an augmentation pressure, an augmentation index, and a reflection magnitude; wherein the reflection magnitude is defined by RM = max(Db)/max(Df)*100(%), wherein Df and Db denote the forward and backward waveform decompositions of a time-varying signal indicative of a carotid displacement waveform DCA.
at least one of a stiffness index ([0034]-[0035]; Fig. 9, S32), an augmentation pressure, an augmentation index, and a reflection magnitude; wherein the reflection magnitude is defined by RM = max(Db)/max(Df)*100(%), wherein Df and Db denote the forward and backward waveform decompositions of a time-varying signal indicative of a carotid displacement waveform DCA ([0038] equation 3 is equivalent to the recited equation). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko to include obtaining stiffness index as taught by Lin because this is a parameter about cardiovascular function that can be obtained from PPG ([0009]; [0014]-[0015]; [0034]). 

Claims 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 8 above, in view of DeBusschere (US 20180177464 A1; Filed 5/19/2015; cited in previous office action).
Regarding claim 9, Tarassenko does not teach an illumination unit, wherein the illumination unit and the imaging unit are arranged such that an angle φ between light emitted by the illumination unit and light received by the imaging unit is |φ| ≥ 45°. However, DeBusschere teaches in the same field of endeavor (Fig. 1) an illumination unit ([0022]), wherein the illumination unit and the imaging unit are arranged such that an angle φ between light emitted by the illumination unit and light received by the imaging unit is |φ| ≥ 45° ([0022]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 
Regarding claim 10, the combination of Tarassenko and DeBusschere does not teach a second illumination unit, wherein the second illumination unit and the imaging unit are arranged such that an angle Θ between light emitted by the second illumination unit and light being received by the imaging unit is |Θ| ≤ 30°. However, as explained above regarding claim 9, DeBusschere teaches illumination at an angle ([0022]). It would have been an obvious duplication of parts to include a second illumination unit that is angled in order to obtain better signal; MPEP 2144.04.
Regarding claim 16, the combination of Tarassenko and DeBusschere teaches wherein the illumination unit and the imaging unit are arranged such that the angle φ between light emitted by the illumination unit and light received by the imaging unit is |φ| ≥ 60° (DeBusschere [0022]).
Regarding claim 17, the combination of Tarassenko and DeBusschere does not teach wherein the second illumination unit and the imaging unit are arranged such that the angle Θ between light emitted by the second illumination unit and light being received by the imaging unit is |Θ| ≤ 20°. However, as explained above regarding claim 9, DeBusschere teaches illumination at an angle ([0022]). It would have been an obvious duplication of parts to include a second illumination unit that is angled in order to obtain better signal; MPEP 2144.04.

Claims 11-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko and DeBusschere as applied to claims 9-10 above, and further in view of Kirenko (US 20120195486 A1; 8/2/2012; cited in previous office action).
Regarding claim 11, the combination of Tarassenko and DeBusschere does not teach wherein the illumination unit is configured to emit light at a first wavelength providing a low absorption in blood and/or providing a shallow skin penetration depth. Note that this claim limitation is interpreted in light of instant specification p. 11 lines 1-9; e.g. red light. However, Kirenko teaches in the same field of endeavor (Abstract; Fig. 2; [0071]) a first illumination unit is configured to emit light at a first wavelength providing a low absorption in blood and/or providing a shallow skin penetration depth ([0076]; [0078]; [0081]; the reference teaches red light captured by video camera and that light sources are tuned to channels of video camera). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko and DeBusschere to include this feature as taught by Kirenko because this enables more control over the capturing of the signal by controlling light source intensities ([0081]).
Regarding claim 12, the combination of Tarassenko and DeBusschere does not teach wherein the second illumination unit is configured to emit light at a second wavelength providing high absorption in blood, in particular a wavelength between 500 nm and 610 nm, in particular between 520 nm and 590 nm. Note that this claim limitation is interpreted in light of instant specification p. 11 lines 10-18; viz. green light. However, Kirenko teaches in the same field of endeavor (Abstract; Fig. 2; [0071]) wherein the second illumination unit is configured to emit light at a second wavelength 
Regarding claim 18, in the combination of Tarassenko, DeBusschere, and Kirenko, Kirenko teaches wherein the illumination unit is configured to emit light at a wavelength shorter than 500 nm or longer than 610 nm (Note that this claim limitation is interpreted in light of instant specification p. 11 lines 1-9; e.g. red light.; Kirenko [0076]; [0078]; [0081]; the reference teaches red light captured by video camera and that light sources are tuned to channels of video camera). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792